Citation Nr: 1128605	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or for housebound status.  

2.  Entitlement to a disability rating higher than 70 percent for dysthymic disorder.  

3.  Entitlement to a disability rating higher than 30 percent for mucous colitis (claimed as irritable bowel syndrome). 

4.  Entitlement to a disability rating higher than 40 percent for epilepsy.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Board denied the Veteran's appeal as to entitlement to SMC as well as other issues.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in July 2010 the Veterans Court issued a decision addressing this matter.  The Veterans Court noted that several issues had been decided in the Board's August 2009 decision, but, on appeal, the Veteran raised an argument solely with regard to the SMC based on the need for aid and attendance.  The Veterans Court stated that the other issues were considered abandoned.  

However, the Veterans Court stated that it was vacating the August 2009 decision and remanding the matter for readjudication.  

Although this last statement could be read as vacating the August 2009 decision as to all issues, given that the Veterans Court had stated that all issues other than that involving entitlement to SMC were abandoned, the Board understands the Veterans Court's statement that the August 2009 decision was vacated to be limited to the issue of entitlement to SMC.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 decision, the Veterans Court explained that it was vacating the Board's decision as to entitlement to SMC for two reasons.  First, that VA failed to procure a February 21, 2009 VA treatment record relevant to his claim and the Secretary of Veterans' Affairs (Secretary) conceded that the document was apparently not associated with the claims file or addressed by the Board.  

The Board notes that the February 21, 2009 record referred to above is associated with the claims file.  

Second, the Veterans Court stated, and the Secretary agreed, that an August 2008 VA examination relied upon by the Board in that previous decision was inadequate.  The Veterans Court explained that the examiner discussed the Veteran's reported history, his fatigue, and his physical condition but only briefly mentioned the Veteran's "depression" and did not refer specifically to his service-connected dysthymic disorder, rated as 70 percent disabling, or whether the disorder affected his need for aid and attendance.  

Added to the record in July 2010 is a report of medical examination of the Veteran's mental disorder and a report of a June 2010 medical examination with regard to aid and attendance.  Neither of these reports address the concerns expressed by the Veterans Court.  The mental diseases examination does not address whether the Veteran's dysthymic disorder results in the need for regular aid and attendance and the aid and attendance examination refers only to his chronic fatigue syndrome.  

The Board is aware that the examiner concluded in the June 2010 aid and attendance examination report that the Veteran requires the daily personal healthcare services of a skilled provider, without which he would be either in a nursing home or other institutionalized care.  However the examiner provided no rationale to support that conclusion.  Furthermore, his discussion is largely inconsistent with his conclusion.  Without a supporting rationale, the Board can assign this opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Hence, this issue must be remanded so that VA can afford the Veteran an adequate examination with regard to the issue of whether he is in need of aid and attendance due to his service connected disabilities, including his dysthymic disorder.  

Turning to another matter, the Veteran has appealed several determinations of the RO that took place in March 2010 but neither the claims file nor the Veterans Appeals Control and Locator System (VACOLS) indicate that a statement of the case has been issued, the benefits sought have been granted, or the Veteran has withdrawn his appeal.  

Specifically, in a March 2010 rating decision, the RO denied, inter alia, entitlement to service connection for PTSD, a disability rating higher than 70 percent for dysthymia, a disability rating higher than 30 percent for mucous colitis, and a disability rating higher than 40 percent for epilepsy.  In March 2010, the RO received a notice of disagreement with the rating assigned for dysthymic disorder, in June 2010 the RO received a notice of disagreement with the denial of service connection for PTSD, and in June 2010, the RO received a notice of disagreement with the rating assigned for epilepsy and for mucous colitis.  Unless the benefits sought have been granted or the Veteran has withdraw his appeal, the agency of original jurisdiction must issue an appropriate statement of the case.  38 U.S.C.A. § 7105(d) (West 2002).  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is afforded an opportunity for a compensation and pension (C&P) examination to determine whether his service-connected disabilities render him so helpless as to be in need of regular aid and attendance or result in his being housebound.  The examiner must address the effect of all of the Veteran's service connected disabilities in this regard and whether the disabilities acting separately or together render him so helpless as to be in need of regular aid and attendance or result in his being housebound.  The examiner is particularly directed to address the Veteran's service connected dysthymic disorder as noted by the Veterans Court in its July 2010 decision.  

The Veteran's claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (including his dysthymic disorder), acting either alone or in concert, render his so helpless as to be in need of regular aid and attendance or result in his being housebound.  The examiner must address the effect of all of the Veteran's service connected disabilities in this regard and whether the disabilities acting separately or together render him so helpless as to be in need of regular aid and attendance or cause him to be housebound.  The examiner is particularly directed to address the Veteran's service connected dysthymic disorder as noted by the Veterans Court in its July 2010 decision.  

The examiner must provide a complete rationale explaining the basis for any conclusion reached.  In other words, the examiner must explain why he or she reaches any conclusion that he or she reaches.  

2.  Then, readjudicate the issue of whether the Veteran is entitled to SMC based on the need of regular aid and attendance or being housebound.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

3.  Unless the Veteran has withdrawn his appeal or the benefits sought have been granted, provide the Veteran and his representative with a statement of the case with regard to his notice of disagreements filed in March 2010 (rating for dysthymic disorder), June 2010 (rating for mucous colitis and rating for epilepsy) and June 2010 (service connection for PTSD) with the March 2010 rating decision.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


